Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. Applicant’s argument regarding the rejection of record of Claim 9 now applicable to Claim 1 by incorporation addresses the secondary reference Ka (US 2015/0243952 A1) individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references of record relating to Claim 9 is Choi (US 2012/0135281 A1) in view of Ma (US 2018/0198123 A1) and evidenced by OnWax® and further in view of Ka. Applicant fails to address the primary reference Choi, which teaches an encapsulating material (capsule made of inert material) that does directly contact the phase change material (see figure 4) as required by amended Claim 1. Further, Choi teaches that the inert material directly contacting the phase change material may include acrylic resins (see [0018]). Ka teaches known acrylic resin materials (see [0037]) for encapsulating a phase change material including polymethyl methacrylate (PMMA) as recited by Claim 10 and/or polyacrylonitrile (PAN) as recited by Claims 9 and 10. Both PMMA and PAN inherently possess the melting temperature required by amended Claim 1. The purpose of the spacer layer (3) including acrylic resin materials in Ka is to protect the shell layer from rupturing during a process of the lamination of an electrode assembly (see [0033]), which is certainly applicable to the manufacture of the encapsulated phase change materials and use in battery electrodes taught by Choi. Therefore, Choi does not teach away from Ka. Applicant’s argument directed to [0040] and the shell layer (2) of Ka is not relevant to the rejection since the shell layer (2) is not relied upon to teach on any of the claimed components. For these reasons, the rejections of record are upheld below, incorporating the rejection of prior Claim 9 into Claim 1 as amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0135281 A1) in view of Ma (US 2018/0198123 A1) and evidenced by the OnWax® product data sheet and brochure, provided with the office action mailed 20 December 2021, and further in view of Ka (US 2015/0243952 A1), all of record.
Regarding Claims 1, 2, 6 and 9-11, Choi teaches a method for controlling material temperature in a component in a lithium ion battery (see [0002] regarding the inhibition of temperature elevation in battery components such as electrodes, separators, electrolytes, and battery cases), the method comprising: combining a polymer coated phase change material with a material in need of thermal regulation (see again [0002] indicating a phase change material, PCM, that is encapsulated with an inert material and incorporated into battery structures in need of thermal regulation, particularly protection from temperature elevation), wherein the polymer coated phase change material comprises a solid phase change particle (see [0015] indicating the preferred phase change is from solid to liquid) encapsulated inside a polymer coating encapsulating material (see [0018] indicating that the inert material forming the capsule of the PCM may be acrylic resins which are polymeric), wherein the polymer coating encapsulating material contacts the solid phase-change particle (see figure 4 showing the capsule of inert material contacting the phase-change material), wherein the lithium ion battery has an operating range within 20°C to 40°C (see experimental example 2 which indicates cycling charging/discharging reading on the claimed “operating” at 25°C), and wherein the phase change material has a melting point of 0°C to 120°C (see [0014]-[0015]), which overlaps with the melting point range of Claim 1 requiring a melting point of 80°C or greater and Claim 6 requiring a melting point of 109°C to 125°C.
Choi indicates that the preferable phase change material is paraffin (see [0016]). As such, Choi does not teach the claimed first phase change material includes low density polyethylene or high density polyethylene. However, Ma also teaches a phase change material for a lithium ion battery, and particularly teaches polyethylene wax, reading on the claimed polyethylene phase change material, as an alternative to paraffin for a phase change material in a lithium ion battery electrode (see [0012]). Ma also indicates a phase change material melting point of from about 90°C to about 120°C (see [0030]), which reads on the claimed melting point range of Claim 1 of 80°C or more and Claim 6 of 109°C to 125°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the paraffin phase change material taught by Choi with the ethylene wax of Ma as an alternative serving the same purpose in order to “meet the large-scale application of the Li-ion battery and achieve green and sustainable development” as indicated by Ma (see [0004]). The examiner notes that the polyethylene wax of Ma may read on the claimed “at least one of low density polyethylene or high density polyethylene” since polyethylene wax includes LDPE wax. There are multiple examples of LDPE wax that were commercially available and known to one of ordinary skill in the art prior to the effectively filed date of the claimed invention that read on the claim requiring low density polyethylene and meet the requirement of Ma for polyethylene wax. One such example is OnWax 600200 (see attached dated product data sheet issued 2008). An evidentiary brochure for the OnWax product is also provided reciting some of the facts regarding this product, particularly page 7 which recites a LDPE wax having a molecular weight of 1500 + 10, which falls within the molecular weight range of Ma regarding polyethylene wax, and is also considered LDPE as required by the claim. Further, the instant specification does not provide any particular details about the claimed low density polyethylene other than instant specification page 5 indicating its melting point of 120° (the examiner notes that this melting point is appreciated by Ma [0030] and is very close to the melting point of the evidentiary OnWax® having a melting point of 95°C + 5°C) and its monomer structure. Furthermore, the instant specification does not provide any indication on particular density differentiating “low density polyethylene” from “high density polyethylene” and as such, polyethylene wax, including either HDPE wax or LDPE wax such as the above example would read on Claim 1.
Choi further teaches that the encapsulating material includes acrylic resins (see [0018]), but is silent as to the particular acrylic resin compounds. Choi is also silent as to the melting point of the encapsulating material specifically. 
However, Ka also teaches a phase change material (see [0069] regarding manufacture and core 1 which is indicated as a thermal stabilizer) incorporated into a lithium ion battery (see [0003]-[0009]). Ka particularly teaches layers coating the phase-change material core (particularly spacer 3) that rupture upon reaching a critical temperature (see Ka [0011] noting that this is the same purpose recited by Choi [0018]). Ka further teaches polyacrylonitrile, PAN, which is recited by instant Claims 9 and 10, and polymethyl methacrylate, PMMA ([0018]) which is recited by instant Claim 10. Both PAN and PMMA are particular types of inert acrylic resin as indicated by Choi. Ka also indicates that the spacer layer should withstand a temperature higher than 200°C, which reads on the melting point range recited by instant Claim 1. Further, both PMMA and PAN inherently possess melting temperatures greater than 120°C as required by Claim 1. Note that the “Response to Arguments” section above is concorporated herein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a PAN or PMMA encapsulating material in order to preserve the microcapsule during manufacturing the battery component it is incorporated into and allow for the release of the phase change material core to inhibit ignition of the battery during overheating (see Ka [0025]-[0026] and [0033]).
Regarding Claim 3, Choi further teaches that the particle diameter of the phase change material is about 0.1 to 1000 µm (see [0022]), which is about 100 to 1,000,000. Since this range includes “about 100 nanometers,” this size of particle can be considered a nanoparticle and therefore reads on Claim 3. The examiner notes that the instant specification does not provide any particular particle size range for the term “nanoparticles” and it is thus being interpreted using its broadest reasonable interpretation to mean any particle diameter from 1-100 nanometers.
Regarding Claims 4 and 5, Choi further teaches that the encapsulated phase change material may be incorporated into multiple components of the battery, particularly, electrode active materials, current collectors, separators, electrolytes, inner or outer surfaces of the battery cases, interior or exterior parts of pouch cases of polymer cells and outer structures of battery packs (see [0002] and examples 1-5 in [0043]-[0050]).
Regarding Claim 8, Choi further teaches that the polymer coating encapsulating material is different than the first phase change material (compare [0016] indicating the phase change materials with [0018] indicating the encapsulating materials, noting that there is no overlap as required by the claim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723